Citation Nr: 0126899	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-10 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to recognition of the appellant 
as the helpless child of the veteran.  


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1939 to 
July 1949.  The veteran died in July 1949 while serving on 
active duty.  The appellant is the son of the deceased 
veteran and a citizen of France.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA), Washington, D.C., 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for entitlement to recognition of the appellant as the 
helpless child of the veteran.  


FINDINGS OF FACT

1.  The Board in a decision dated in July 1966 denied a claim 
for entitlement to recognition of the appellant as the 
helpless child of the veteran.  

2.  The evidence adduced since the July 1966 Board decision 
is cumulative of evidence previously submitted.  


CONCLUSION OF LAW

1.  The July 1966 Board decision denying a claim for 
entitlement to recognition of the appellant as the helpless 
child of the veteran is final.  38 U.S.C.A. § 7103(a) (West 
1991); 38 C.F.R. § 2.1100 (2001).  

2.  Evidence adduced since the July 1966 Board decision 
denying the claim for entitlement to recognition of the 
appellant as the helpless child of the veteran is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.26(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's son, the appellant in this case, was born on 
September [redacted], 1947, and turned 18 years old on 
September [redacted], 1965.  The veteran died on July [redacted], 1949, 
while serving on 
active duty and his death was adjudicated to be service 
connected by the RO in November 1949.  The veteran's widow 
was awarded death compensation for herself and the appellant 
as the surviving spouse and child, respectively, of the 
veteran in September 1951.  

In June 1965 the veteran's surviving spouse, a French 
citizen, submitted a letter to the RO stating that the 
appellant who would be 18 years old in September of 1965 was 
totally disabled for work.  She further stated that the 
appellant was essentially unprepared for work due to a 
reported history of asthma and requested, therefore, that his 
death pension award be continued.  She enclosed with this 
letter a statement from a private physician, Dr. Meheut-
Ferron, reporting that the appellant was suffering from a 
disease, which prevented him from exercising any professional 
activity.  

In a statement dated in July 1965 Dr. Meheut-Ferron reported 
that the appellant was unable to perform gainful employment 
due to his state of health.

A VA fee-basis physician examined the appellant in August 
1965.  On this examination the appellant complained of 
attacks of asthma at night and on a daily basis.  Physical 
and radiological examinations of the appellant were 
essentially negative, with pulmonary radioscopy interpreted 
to reveal a normal picture.  Allergic asthma was diagnosed.  
The fee-basis examiner concluded that the appellant's 
allergic asthma would not preclude him from obtaining work as 
long as the work was neither heavy nor dusty.  

In its July 1966 decision the Board concluded that, although 
the evidence showed that the appellant should avoid certain 
types of employment because of his asthma, it was not shown 
that before attaining age 18, he became permanently incapable 
of self-support.  

In October 1995, the appellant contacted VA requesting 
information regarding financial assistance for a handicapped 
adult who was the child of a veteran.  The appellant's 
petition to reopen his claim for entitlement to recognition 
as the helpless child of the veteran was received in April 
1996.  In conjunction with his claim he provided a July 1995 
decision of a "Handicap Litigation Court," which found that 
the appellant had low back pain as a consequence of lumbar 
disc pathology as well as severe obstructive bronchopathy.  
It was the court's conclusion that the appellant had an 
80 percent incapacity rate.  The veteran also submitted a May 
1996 statement from Dr. Marc Delrue.  Dr. Delrue reported 
that he is the appellant's attending physician and the 
appellant has suffered from asthma attacks since the age of 2 
years.  He further said that these attacks increase at the 
beginning of summer and that medications prescribed to treat 
the appellant have only brought him partial relief.  He also 
stated that at the age of 18, the appellant was, therefore, 
handicapped by frequent asthma attacks necessitating 
continuous medical treatment.  

Also dated in May 1996 is a statement from Dr. Meheut-Ferron 
who stated that, while presently retired, he had been the 
appellant's attending physician since his early youth.  He 
noted that the appellant lost his father at an early age and 
that he was deeply affected by this loss.  He observed that 
the appellant suffers from asthma and that this disorder has 
an important emotional component.  He described the appellant 
as a caring father of two boys, 14 and 16 years old, who are 
his sole charge.  He stated that the appellant has received 
electronics training, specializing in television and hi-fi, 
and worked for several years in a store that eventually 
closed down for economic reasons.  From 1986 to 1991 he 
worked in two other stores and then found employment in a 
candy factory in the winter of 1992.  Dr. Meheut-Ferron noted 
that this job exceeded the appellant's physical capacity and 
resulted in a painful lumbar syndrome which has rendered the 
appellant 80 percent disabled according to the official 
French Medical Services.  

Also submitted into evidence is a copy of an unsigned June 
1985 report of the "Board of Labor Medicine" regarding the 
medical condition of the appellant.  The Board expressed a 
belief that the appellant could continue his professional 
work as an audiovisual technician with continued medication 
as long as he was in an environment where he would not be 
exposed to irritating inhalants.  It was also noted that the 
appellant's allergic condition had been present since his 
infancy and was aggravated by working in his home and due to 
exposure to irritating vapors.

Analysis

An eligible child of a veteran may be entitled to dependency 
and indemnity compensation (DIC) in the event of a veteran's 
service-connected death or death while rated 100 percent 
disabling, or death pension when the veteran was entitled to 
receive compensation at the time of his death and the child 
is not in the custody of a surviving spouse eligible for 
pension.  38 U.S.C.A. §§ 1310, 1308, 1542 (West 1991).  Both 
DIC and death pension require a specific relationship with 
the veteran in order to be eligible to make a claim for 
benefits.  The appellant in this case is claiming benefits on 
the basis of his status as a child of the veteran.  Although 
the appellant is certainly the son of the veteran, that is 
not dispositive of whether he is eligible to claim benefits. 

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 38 C.F.R. 
§§ 3.57(a)(1), 3.356 (2001).  

The appellant is seeking to reopen a claim of entitlement to 
VA benefits as the helpless child of the veteran.  He 
essentially claims that he is incapable of employment as a 
result of an asthma disorder that developed prior to his 
reaching the age of 18 years.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§ 3.356 are for consideration.  Principal factors for 
consideration are:  

(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child, by his or her own 
efforts, is provided with sufficient 
income for his or her reasonable support.  

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injury that could 
be considered as major factors.  
Employment which was only casual, 
intermittent, try-out, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.

(3) It should be borne in mind that 
impairment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of the disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases, it should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child, either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations, 
which involve no actual or substantial 
rendition of services.

The Court has held that, in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet.App. 434, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her 18th birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
18th birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant incapable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at 18, VA is 
required to proceed no further.  Id.  

As noted above, the Board in a decision dated in July 1966 
denied the veteran's claim for entitlement to recognition as 
the helpless child of the veteran.  When the Board disallows 
a claim, the claim may not be thereafter reopened and allowed 
unless new and material evidence is presented or secured.  
38 U.S.C.A. §§ 5108, 7104 (West 1991).  If the Board 
determines that the claimant has produced new and material 
evidence, a claim is deemed to have been reopened and the 
case must then be evaluated on the basis of all the evidence 
of record, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In order to determine whether new and material evidence has 
been presented, the Board looks to the final disallowance of 
this claim.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  
Here the Board must look at the evidence added to the record 
since its July 1966 final decision.  

At the time of the July 1966 decision, the evidence, as noted 
above, did not establish that the appellant became incapable 
of self-support prior to his 18th birthday.  Therefore, the 
issue at hand in this case is whether the appellant has 
submitted new and material evidence showing that he became 
incapable of self-support prior to his 18th birthday and, if 
so, whether there has been improvement sufficient to render 
him capable of self-support.

The evidence added to the record since the July 1966 Board 
decision and summarized above consists of statements from Dr. 
Delrue and Dr. Meheut-Ferron, a report of findings in 1985 of 
the Board of Labor Medicine and a determination by a French 
judicial body relative to the appellant's medical condition 
and his assessed incapacity for employment.  

The Board has reviewed the evidence submitted since its 
decision in July 1966 and has determined that this evidence 
is cumulative of previously presented evidence that was 
before the Board in July 1966.  Specifically, this evidence, 
while containing further references to the appellant's 
allergic asthma and its onset during his infancy, are 
essentially no different from the clinical evidence on file 
in July 1966.  Evidence that the appellant suffered from 
allergic asthma which limited his employment options was 
before the Board in July 1966 and considered when the Board 
made that determination.  Thus the Board concludes the 
recently submitted evidence is cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Statements from physicians which, in essence, 
restate medical determinations found in letters which were 
previously considered by VA are merely cumulative in nature.  
See Biely v. Brown, 7 Vet. App. 260, 265 (1994).

The Board observes that in determining whether the appellant 
is entitled to recognition as a helpless child, the focus of 
analysis must be on the appellant's condition at the time of 
his 18th birthday.  See Dobson v. Brown, 4 Vet.App. 435, 445 
(1993).  His disability picture subsequent to his 18th 
birthday is not relevant.  While the appellant's asthma 
condition existed prior to his 18th birthday, it is clear 
from the recently submitted evidence showing that the veteran 
had a history of gainful employment for many years subsequent 
thereto that he was not rendered permanently incapable of 
self-support prior to age 18.

In sum, the evidence submitted since the July 1966 Board 
decision contains no new data.  Once it has been determined 
that the evidence is not new, the inquiry ends and the claim 
is not reopened.  See Vargas-Gonzalez, 12 Vet. App. 321 
(1999).  

In reaching this decision, the Board has considered the 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which amended and clarified VA's duty 
to assist claimants in developing the facts relevant to the 
claim and to notify claimants of any information and evidence 
necessary to substantiate the claim.  In this case the Board 
finds that the appellant is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has met all obligations to the appellant under 
this new legislation.  The appellant has been offered the 
opportunity to submit evidence and arguments relevant to the 
issue on appeal, and has done so.  The appellant has been 
advised of the evidence needed to support his claim.  Nothing 
in the record suggests the existence of evidence not already 
on file that might serve to reopen the appellant's finally 
denied claim.  Thus, under the circumstances, VA has 
satisfied its duty to notify and assist the appellant.  
Further development and further expending of VA resources is 
not warranted as the circumstances of this case indicate that 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to recognition of the appellant as the 
helpless child of the veteran is not reopened, and the appeal 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 


